Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1 and 11, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-6, 10-16, and 20 has been withdrawn. The claims as amended, compared to previously presented dependent claim 8, includes the requirement of the length of each side of the shape to have the size of 45 to 61 centimeters. Therefore, now the limitation requires the projection of the color light onto the surface in a texture and shape within the size constraints, wherein these requirements were not previously needed to be fulfilled. The prior art of record, either alone or in combination, fails to teach the projection of the color of light onto the surface in the particular texture and with the shape requirements. Upon further search and consideration, multiple type of color mixing projectors can be found at, https://www.arborsci.com/collections/color, in which there are RGB colors mixed together and presented on a surface to provide a particular shade. This device, however, does not provide the same requirements of the projection including the texture and shape guidelines because it merely presents RGB colors mixed in circular projections with no size constraints.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1-6, 10-16, and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the projecting, using a projector, the color of light onto the surface in the texture and as a shape selected from the group consisting of: a square shape and a rectangular shape, and wherein a length of each side of the shape is in a range of 45 cm to 61 cm. Further, upon search and consideration, US 2010/0244700 A1, see claim 1, teaches the optical system comprising multiple primary light sources emitting lights at an exit to display on a surface. The particular color is displayed on a surface, however, the prior art of record does not teach projecting the color of light onto the surface in the texture and as a shape selected from the group consisting of: a square shape and a rectangular shape, and wherein a length of each side of the shape is in a range of 45 cm to 61 cm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661